Spence, Judge
delivered the opinion of the court.
This cause is brought up to this court, by an appeal from a decree of the Chancellor, and the main question submitted for our decision is, whether the deed from Joseph Steioart and wife, to Richard Stewart, dated September 24th 1831, is a fraudulent deed, and void against creditors only, or void against the grantors, or either of them.
Let us here settle it as a preliminary point, that James Iglehari, the complainant, stands in the shoes, and holds the same relation in this cause, to the extent of his mortgage deed from Richard Stewart, as Richard Stewart did under the deed from Joseph Stewart and wife, and no other. > This position we think is clear from his broad admissions of notice spread upon the record, in the following language. — “ It is admitted, that *136before the execution of the deed, in the proceedings mentioned, from the defendants Richard Stewart and wife, to the complainants, the said complainant was informed, that the validity of the deed stated in the proceedings, from the defendants Joseph Stewart and his late wife, to the defendant Richard Stewart, was denied by the said Joseph Stewart, and that counsel had been retained to prosecute a suit, in order to set aside, or defeat it, on the ground stated in the answer in this cause.”
We come now to the consideration of the principal question, namely, was the deed from Joseph Stewart and wife, to Richard Stewart a fraudulent deed ? And first, was it fraudulent on the part of Richard Stewart the grantee ? The decision of this question must be governed entirely by the evidence in the cause. That Joseph Stewart remained in possession of the land; that Richard Stewart urged Joseph Stewart's wife,, to convey it to him, to secure it from Joseph's creditor Davidson. That Joseph Stewart, or wife, never owed him a dollar,, That he promised to secure the land to Maria Stewart, and her children, both before the deed was executed, and after-wards, are facts too clearly established by the evidence in the cause, to admit of a doubt. And that these were means fraudulently employed, to obtain this deed from Maria, and designed not only to defraud her, but Joseph Stewart's creditors is equally certain. But how stands these grantors in this transaction ? That Joseph Stewart made this deed with intent to defraud his creditor, Davidson, his answer (qualified as it no doubt is,) admits conclusively; and therefore his deed made with such a design, is according to all the authorities, within the statute, 13 Elizabeth, and fraudulent and void against creditors; but as against himself, good and valid. No principle is better settled, than that equity will not interpose to relieve the perpetrators of a fraud, but leaves them to their remedy at law — on the part of him, who hath committed the fraud, it is irrevocable. Fonb. Eq. 127.
The last branch of the enquiry is, the operation and effect of the deed from Joseph Stewart, and wife, upon the hereditary *137rights of Elizabeth Ann Harwood, Lucretia Harwood, Eleanoi Stewart, and Maria Stewart, the infant heirs of Maria Stewart, the defendant in the original bill, who are made parties to these proceedings, by the complainant’s bill of revivor.
The consideration of this part of the case, presents it, in its most interesting aspect. These defendants are infants, and are to be prejudiced, by an act of their ancestor, under whom they claim, performed while she was a feme covert.
The proceedings and testimony in this cause, if they do not conclusively establish, so strongly intimate the fact, that the title to the inheritance in the lands mentioned in them, was in Maria Stewart, the wife of Joseph Stewart, that this conclusion is irresistible. On what other ground shall we account for the allegation in the complainants bill of revivor, “ that Elizabeth Ann Harwood, Lucretia Harwood, Eleanor Stewart, and Maria Stewart, and the heirs at law of said Maria Stewart, against whom he is advised, he is entitled to revive said suit, as heirs at law?” Why the anxiety on the part of Richard Stewart, as manifested by his practises, threats, and promises, to induce her to execute the deed to him for the land ? Surely we can arrive at no other rational' conclusion, than the one to which we have come, that this land was hers, and that Joseph Stewart, held it only as tenant by the courtesy. Assuming it then as a fact, that the inheritance was in Maria Stewart, at the time she executed the deed to Richard Stewart, the rights of her heirs must depend upon the fact, whether or not the said Maria was a party to the fraud perpetrated by the deed from Joseph Stewart and wife to Richard Stewart ? And we are of opinion, from all the facts and circumstances as developed in the cause, that so far from having been a party to the fraud, that Richard Stewart induced her to execute that deed with the deliberate intention of defrauding her. This opinion is fully sustained by the deposition of Eleanor Watkins, corroborated as it is, by all the testimony in the cause.
The proceedings in this case shew, that at the date of the deed to Richard Stewart, Maria Stewart was the wife of Joseph *138Stewart. There is no proof in these proceedings to which we give credence, that at that time, Maria Stewart had any creditor who could be defrauded by that deed, and if the fee simple of the land was in her, the land was only liable to her husband’s creditors during his life, and at his death, all liability would have been extinguished, save, of the creditor» of Maria, whose debts were contracted before her intermarriage with Joseph Stewart, and of such debts there is uo proof in the cause.
We are therefore of opinion, that this deed on the part of Maria Stewart, was not fraudulent against her creditors, but was obtained from her by the fraudulent practises of Richard Stewart, and being so procured and obtained, it was fraudulent and void, against her and her heirs.
Upon the appellants last point, “ that an issue should have been sent to a jury,” we are of opinion, that this was a case, in which the Chancellor was not bound to send the facts to be tried by a jury, if he could to his own satisfaction, decide himself upon the evidence.

The decree is therefore reversed, and the bill dismissed with costs in this court, and the court of Chancery, as against all the defendants, except Joseph Stewart and Richard Stewart; and the life estate of Joseph Stewart in the mortgaged premises, decreed to be sold, for the payment of the mortgage debt.

DECREE REVERSED.